STATE OF MICHIGAN

                            COURT OF APPEALS



                                                            UNPUBLISHED
In re M. HAMMOND, Minor.                                    November 1, 2018

                                                            No. 343822
                                                            Bay Circuit Court
                                                            Family Division
                                                            LC No. 15-011898-NA


Before: CAVANAGH, P.J., and MARKEY and LETICA, JJ.

LETICA, J. (concurring).

       I concur in result only.




                                                     /s/ Anica Letica




                                          -1-